                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 HERBERT O. RICHARD,

        Plaintiff,                                          OPINION AND ORDER
 v.
                                                               No. 17-cv-720-wmc
 DEPARTMENT OF HEALTH SERVICES,
 SANDRIDGE SECURE TREATMENT
 CENTER, KITTY RHOADES, LINDA
 SEEMEYER, DOUG BELLILE, DEBORAH
 MCCULLOUGH, KEITH NESS, DANIEL
 KATTENBRAKER, KRISTI RICK, KEN
 BRANDAU, RHONDA SCHROEDER,
 JON GOGGON, NICOLE DUCHROW,
 JANE DOE NURSES, and DOUG ZINKE,


        Defendants.


       Plaintiff Herbert O. Richard, a former civil detainee at Sand Ridge Secure

Treatment Center (“Sand Ridge”), filed a proposed civil complaint against at least fourteen

defendants, seeking to proceed on claims that they violated his constitutional and state law

rights by failing to properly treat a heart condition, subsidize his medical products, prevent

a broken leg, and treat his mental health needs by placing him in a different living unit at

Sand Ridge.    On February 18, 2020, the court issued an order dismissing Richard’s

complaint without prejudice for violating Federal Rules of Civil Procedure 8, 20 and 21,

but giving him until March 10, 2010, to file an amended complaint that corrected the

deficiencies the court identified. (Dkt. #17.) The court warned Richard that his failure

to submit an amended complaint would cause the court to dismiss this case for failure to

prosecute. That deadline has passed, but Richard has not filed a proposed amended


                                              1
complaint or communicated with the court in any manner suggesting that he intends to do

so. Accordingly, the court is now dismissing this case for plaintiff’s failure to prosecute.


                                          ORDER


       IT IS ORDERED that:

       1. This case is DISMISSED without prejudice for failure to prosecute.

       2. The clerk of court is directed to close this case.

       Entered this 27th day of March, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
